DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendments/arguments filed 06/17/2021 with respect to claim(s) 1-15 have been fully considered and found persuasive. This application contains 15 pending claims. Claim(s) 1, 3-4 and 6-11 have been amended. 

EXAMINER' S AMENDMENT

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
NOTE: It appears claims 8 and 13 filed on 06/17/2021 are missing period due to a typo. To cure this formality issue, the application has been amended as follows: 
Amend claim(s) 8 and 13 as follows:
Add period “.” at the end of the claim.

Allowable Subject Matter

Claim(s) 1-15 are allowed.

The following is a statement of reason for the indication of allowance: 
Independent claim 1 have been amended to overcome the rejection, which was presented in the Office Action mailed (REMARKS pages 9-13).
Applicant’s arguments with regarding to the amended limitations of independent claim 11 (REMARKS pages 9-13) have been fully considered and are persuasive.
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.

Regarding claim(s) 1 and 11, the prior art of record alone or in combination fail to anticipate or make obvious the specific limitations of A magnetic field measuring device/method comprising: “wherein the first current sensor (S1) and the second current sensor (S2) are disposed such that, in addition to the compensating magnetic field (Bk), the first current sensor (S1) detects the alternating magnetic field (B1) and a common-mode magnetic field (Bp) caused by the localization current (Ip) as a partially compensated magnetic field (B1), the second current sensor (S2) thus detecting only the alternating magnetic field (B1) and the common-mode magnetic field (Bp) caused by the localization current (Ip) as a resulting magnetic field (B2); wherein the current sensors (S1, S2) are designed such that the second current sensor (S2) has a lower magnetic field measuring sensitivity than the first current sensor (S1) and a greater magnetic field measuring range” in combination with all the other limitations as claimed.

The other claim(s) 2-10 and 12-15 depend from independent claim 1 or 11 are allowed for the same reasons.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AKM ZAKARIA/Primary Examiner, Art Unit 2868